                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CHRISTINA GOULD,

                   Plaintiff,

      v.                                           Case No. 21-cv-308-pp

ANDREW M. SAUL,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
        TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The request filed by the plaintiff is not complete and does not provide

enough facts for the court to determine whether she can pay the filing fee. The

affidavit indicates that the plaintiff is not employed, she is not married, and

she has no dependents she is responsible for supporting. Dkt. No. 3 at 1.

Because the top of page two has been cut off, the court has no idea of the

plaintiff’s monthly income, if any; the only thing listed is zero for a spouse’s


                                         1

           Case 2:21-cv-00308-PP Filed 03/19/21 Page 1 of 3 Document 5
monthly income—which makes sense because the plaintiff states she is not

married. Id. at 2. Next, the plaintiff lists monthly expenses of $470 for rent and

$330 for other household expenses. Id. Perhaps the income the plaintiff uses to

pay these expenses was listed in the cut-off portion of the page, but the court

must know how the plaintiff meets these payments. The plaintiff states that

she owns two cars, a Saturn Vue and a Dodge Avenger, each worth

approximately $3,000. Id. at 3. The plaintiff indicates that she owns her home,

worth approximately $13,000 with no equity, id. at 3, despite having listed rent

as a monthly expense in the expenses section of her request, id. at 2. The

plaintiff has no cash on hand or in a savings or checking account. Id. at 3. The

top part of page four has also been cut off, so any information about other

property of value the plaintiff may own is not available. The court will ask the

plaintiff to file an amended request to proceed without prepaying the filing fee.

The plaintiff should be sure that the entire request form is filed, she should

indicate to the court where she gets the income to pay the expenses she has

listed, she should explain why she listed rent as an expense when she states

that she owns her home, and she should be sure that she tells the court if she

owns any other property of value. The plaintiff is represented by counsel, who

should assist her in filling out the amended request clarifying these matters.

      The court ORDERS that the plaintiff must file an amended request to

proceed without prepaying the filing fee by the end of the day on April 9,

2021. If the plaintiff does not provide a new request in time for the court to

receive it by the deadline, the court will deny her application to proceed

                                        2

         Case 2:21-cv-00308-PP Filed 03/19/21 Page 2 of 3 Document 5
without prepaying the filing fee and will require her to pay the full $402 filing

fee by a date certain.

      Dated in Milwaukee, Wisconsin this 19th day of March, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         3

         Case 2:21-cv-00308-PP Filed 03/19/21 Page 3 of 3 Document 5
